Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses generating, by a processing device, an object scan map based on the depth data, wherein the object scan map specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of the multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; and causing the multi-camera image capture system to scan, using the object scan map, the physical object.
The examiner respectfully disagrees with the applicant.  It is noted that Hazeghi discloses generating, by a processing device, an object scan map based on the depth data, wherein the object scan map specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of the multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., zoom settings for each camera during the scan) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazeghi et al. (US 2018/0130255).
Regarding claim 1, Hazeghi discloses a method, comprising: 
receiving, from a depth camera of a multi-camera image capture system, depth data of a physical object residing with a target area of the multi-camera image capture system (pars. 93, 94; fig. 5A); 
generating, by a processing device, an object scan map based on the depth data, wherein the object scan map specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of the multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; and causing the multi-camera image capture system to scan, using the object scan map, the physical object (pars. 62-64, 93-100, 156, 164-166; fig. 8D, where first and second zoom levels are inherently disclosed by the initial magnification of each of the cameras in the camera system 20.  Also the shapes of lenses dictate the zoom level of the camera because the focal lengths are different).
Regarding claim 3, see teachings of claim 1.  Hazeghi further discloses wherein the depth data comprises a plurality of positions of surface points of the physical object in a three-dimensional space (pars. 95, 96).
Regarding claim 4, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: generating, based on the depth data, a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object (par. 96, “3D mesh model”).
Regarding claim 5, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: determining distances to the object at positions of each node of the plurality of nodes (pars. 61-64, 94, 156).
Regarding claim 6, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: causing the object scan map to be displayed via a graphical user interface (GUI) (figs. 8A-H).
Regarding claim 7, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: receiving, via a GUI, an instruction to modify a node of the plurality of nodes; generating, based on the instruction, a modified object scan map (par. 164).
Regarding claim 8, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: receiving, via a GUI, an instruction to increase a quality of the object scan map; generating, based on the instruction, a modified object scan map (pars. 51, 52, 151, 152; Table 1).
Regarding claim 9, see teachings of claim 1.  Hazeghi further discloses further comprising: receiving, via a GUI, an instruction to decrease a quality of the object scan map; generating, based on the instruction, a modified object scan map (pars. 151,152; Table 1).
Regarding claim 10, see teachings of claim 1.  Hazeghi further discloses wherein the structural camera comprises a monochromatic sensor and the color camera comprises a color sensor (pars. 60, 61, 93).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486